ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_04_EN.txt. 87

DECLARATION OF JUDGE RANJEVA

[Translation]

I have voted in favour of the operative part of the Judgment and sub-
scribe to the arguments on which it is based. in my opinion, the solution
adopted by the Court constitutes an equitable result, which pays due
regard to the interests at stake. I would nevertheless have wished the
Court to be more explicit in stating its reasons for drawing the delimita-
tion line adopted. To be sure, like any judicial organ required to pro-
nounce on a dispute such as the one it has adjudicated, the Court had
available a margin of discretionary power to rule on the relevance of the
circumstances of the case and on the equitable nature of the result of the
delimitation. But the exercise of this discretionary power required the
Court to be more specific in setting forth its grounds for proceeding as it
did. The Parties were entitled to expect fuller explanations regarding the
elements of the decision arrived at. But that is not all. In accordance with
Article 59 of the Statute, the Judgment delivered by the Court “has no
binding force except between the parties and in respect of that particular
case”. Nevertheless, in view of the solution adopted, the Judgment in this
case is such that it may well influence case-law in the sphere of maritime
delimitation. The authority of a decision of the Court cannot but be re-
inforced whenever, in stating the reasons for its judgment, it reveals the
factors which shed light on the operative provisions, i.e., criteria, methods,
rules of law, etc. True, the Court may not create law; but it must specify the
law it applies. The proper administration of justice, as well as the legal
security to which States aspire, depends, to a very considerable extent, on
the certainty of the legal rule (la certezza del diritto, to use the phraseology
of Italian legal theory).

Moreover, the reference in paragraph 39 of the Judgment to the posi-
tions taken by the two Parties at the Third United Nations Conference on
the Law of the Sea does not, in my view, take due account of the procedu-
ral rules applied by that conference. The wording used in the present
Judgment should be compared with the text adopted in 1982 in the case
concerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya):

“the Court notes that Libya, while emphasizing that the de facto line
between the concessions was ‘at no time accepted by Libya as the
legal line of delimitation’, observed that it was one that did ‘suggest
the kinds of lines that, in the context of negotiations, might have
been put forward for discussion’ . . .” (C.J. Reports 1982, p. 84,
para. 118.)

Thus, in 1982, the Court was unable to remain indifferent to the
positions stated by the parties in a bilateral negotiation. At the Third

53
MARITIME DELIMITATION (DECL. RANJEVA) 88

United Nations Conference on the Law of the Sea, questions of delimita-
tion were dealt with by the Negotiating Group 7. Under the procedural
rules adopted, which were of an exceptional nature for the purposes of
this important negotiation, proposals or draft provisions were regarded as
unofficial and entirely non-committing. It was only on 28 August 1981
that, pursuant to the decision taken by the Conference, official status was
acquired by a text concerning delimitation (of the continental shelf). (Cf.
Continental Shelf (Tunisia/Libyan Arab Jamahiriya), L-CJ. Reports 1982,
p. 49, para. 49.) The Court was therefore wrong to take document NG 7/2
into account in substance. At all events, in the circumstances of this case
the Court had no need to explore the legal scope of statements made by a
State at the Third United Nations Conference on the Law of the Sea. This
criticism, however, is entirely without prejudice to the proposition that the
law of delimitation rests on the rule combining equidistance and special
circumstances.

Lastly, I regret that paragraph 55 should have been limited to a mere
description of the relation between “special circumstances” and “rele-
vant circumstances”, without managing to pinpoint their precise mean-
ing, which would have brought out their inherent unity. For it is important
to specify that it is in relation to the rights of the Parties over their maritime
spaces that these circumstances can — or, sometimes, should — be taken
into account in a delimitation operation. Hence, special or relevant cir-
cumstances appear as facts which affect the rights of States over their
maritime spaces as recognized in positive law, either in their entirety or
in the exercise of the powers relating thereto.

(Signed) Raymond RANJEVA.

54
